Citation Nr: 1015160	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  06-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to May 
1982, from January 1991 to July 1991, and from February 2001 
to November 2001, with additional service in the Army 
Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, in which the RO denied service 
connection for PTSD.  

In July 2009, the Veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

The issues of service connection for hearing loss and 
tinnitus have been raised by the record, but do not appear to 
have been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
these issues and they are referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Board's review of the claims file reveals that further 
action on the claim on appeal is warranted.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor(s); and credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App.  91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v.  
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet.  
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

The Veteran contends that he has PTSD related to service.  
Specifically, he has described stressful experiences during 
service, including seeing a military policeman shot by an 
Iraqi prisoner of war, around April 1991, as well as being in 
contact with several U.S. soldiers who were non-combat 
casualties.  In his September 2005 notice of disagreement 
(NOD), the Veteran also described as stressful his work in 
conjunction with the Federal Emergency Management Agency 
(FEMA) in regard to Hurricane Andrew in 1992.  The Veteran's 
service personnel records confirm that he served in Saudi 
Arabia from February to June 1991, with service at the 400th 
MP PW camp, and that he was ordered to 36 days of active 
duty, ending on October 15, 1992, for a FEMA mission 
assignment, during which he assisted the Dislocated Civilian 
(DC) Team Chief as part of the disaster relief effort in the 
aftermath of Hurricane Andrew.

In September 2008, the Joint Services Records Research Center 
(JSRRC) found that the Veteran's stressor of witnessing 
combat and non-combat casualties during the Gulf War in 1991 
was corroborated.  Specifically, JSRRC commented that the 
After Action Report of the 800th Military Police Brigade for 
the period ending June 1, 1991 corroborated that the 400th 
Military Police Military Police Camp was assigned under the 
800th Military Police Brigade and supported the enemy 
prisoner of war mission in the Marine Corps Central Command 
Area of Operations.  Each of the four camps was tasked to 
escort, process, and intern in a safe and secure environment 
enemy prisoners of war, for all branches of United States and 
allied forces.  The JSRRC noted that, during the ground war, 
each camp prepared for and received a daily enemy prisoner of 
war flow of between 2,000 and 4,000 captives.  As of June 1, 
1991, a total of 69,000 enemy prisoners were captured and 
interned by United States forces.  

The JSRRC commented that the only stressor capable of being 
documented, the death of a fellow military policeman at the 
hands of an Iraqi prisoner, could not be researched or 
requested for corroboration, as the Veteran was unable to 
provide the required minimum information necessary.  However, 
the JSRRC went on to find that the After Action Report 
provided corroborating evidence that the Veteran did, in all 
likelihood, witness combat and non-combat casualties, due to 
the volume of enemy prisoners of war that were processed, 
and, as such, his claimed stressor was consistent with the 
circumstances and hardships of his service during Operation 
Desert Storm.  The JSRRC further noted that the Veteran had 
provided evidence that he was tasked with FEMA during the 
aftermath of Hurricane Andrew.     

As an initial matter, the record reflects that pertinent 
records of VA treatment have not been associated with the 
claims file.  In this regard, during the April 2009 VA PTSD 
examination, the examiner noted that there was current 
treatment for a mental disorder, noting that the Veteran had 
discontinued his antidepressant because it was not helping.  
During the July 2009 hearing, the Veteran testified that all 
of his treatment for PTSD had been at the Clarksburg VA 
Medical Center (VAMC).  He added that he had been diagnosed 
with PTSD by Dr. Summers in 2004, and then saw a psychologist 
for quite some time after that.  Records of treatment from 
the Clarksburg VAMC, dated from February 2001 to January 2005 
are currently associated with the claims file.  These records 
reflect that the Veteran was diagnosed with PTSD by Dr. 
Summers in October 2004; however, while the Veteran received 
treatment from a physician assistant in November 2004 and 
January 2005, there are no records of treatment by a 
psychologist following the October 2004 diagnosis.  

The foregoing testimony, and the April 2009 notation that the 
Veteran was receiving current treatment for a mental 
disorder, reflect that more recent records of pertinent VA 
treatment are available.  As records of VA treatment since 
January 2005 are potentially pertinent to the appeal and 
within the control of VA, they should be obtained and 
associated with the claims file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

During the July 2009 hearing, the Veteran also testified that 
he had several sessions with Sharon Joseph, a clinical 
psychologist who had diagnosed him with PTSD in July 2004.  
He added that he did not know how long he actually went to 
sessions with her, but that it was for quite some time.  
While Social Security Administration (SSA) records include a 
July 2004 evaluation by Dr. Joseph, in which she rendered an 
Axis I diagnosis of PTSD, no additional records of treatment 
from this psychologist have been associated with the claims 
file.  VA has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  Accordingly, on remand, the AMC/RO should 
attempt to obtain outstanding records of treatment from Dr. 
Joseph.  

In addition, the Board notes that there is conflicting 
medical evidence regarding whether the Veteran has a current 
diagnosis of PTSD.  In this regard, as noted above, the July 
2004 evaluation by Dr. Joseph and the VA treatment records 
include diagnoses of PTSD.  The Veteran was afforded a VA 
examination in April 2009.  The examiner commented that 
psychological testing and a psychological assessment from 
October 2004 were reviewed.  The examiner acknowledged that 
the Veteran was diagnosed with PTSD following his October 
2004 psychological consultation, but that a thorough DSM-IV 
diagnostic evaluation was not conducted.  The examiner listed 
the Veteran's stressors as witnessing a prisoner of war shoot 
a military policeman in April 1991 and having an elderly 
woman die in his arms during his work in the aftermath of 
Hurricane Andrew.  The examiner noted that the Veteran met 
the DSM-IV stressor criterion, but found that he did not meet 
the DSM-IV criteria for a diagnosis of PTSD.  Specifically, 
the examiner stated that he did not meet the avoidance 
criteria.  

While the April 2009 VA examiner found that the Veteran did 
not meet the DSM-IV criteria for a diagnosis of PTSD, the 
Veteran's representative has argued that psychological 
testing should have been performed in April 2009.  Review of 
the VA examination report indicates that the examiner relied 
on review of psychological testing from October 2004.  In 
addition, the Board highlights that the April 2009 VA 
examiner did not comment on the stressor of the Veteran 
witnessing combat and non-combat casualties during his Gulf 
War service.  Notably, this stressor has been corroborated by 
the JSRRC.  Under these circumstances, and in light of the 
conflicting medical evidence, the Board finds that a new 
psychiatric examination and medical opinion to determine if 
the Veteran has PTSD in accordance with the DSM-IV criteria-
based on full consideration of the Veteran's documented 
medical history and supported by fully-stated rationale-is 
warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

Further, the Board notes that the records reflect psychiatric 
diagnoses/assessments other than PTSD, including major 
depression, mild traumatic brain syndrome, mood disorder 
status post myocardial infarction with major depression, 
cognitive disorder, and dementia, not otherwise specified, 
status post myocardial infarction with apparent hypoxia.  The 
Court of Appeals for Veterans Claims has held that the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Therefore, the examiner should also 
comment on whether there is a relationship between any other 
diagnosed psychiatric disorder and the Veteran's military 
service.

As a final matter, the Board notes that, during the pendency 
of this appeal, the Court, in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements applied to 
all elements of a claim.  On remand, the AMC/RO should ensure 
that the Veteran is provided notice consistent with 
Dingess/Hartman.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for PTSD.  Of particular 
interest are records from the Clarksburg 
VAMC, since January 2005, and records of 
treatment from Dr. Joseph.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
file.  

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
AMC/RO should arrange for the Veteran to 
undergo VA psychiatric examination, at a 
VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
examiner designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies, to include psychological 
testing, should be accomplished (with all 
results made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

In rendering a determination as to 
whether the diagnostic criteria for PTSD 
are met, the examiner is instructed that 
only a specifically corroborated in- 
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the Veteran's verified 
stressor(s).  The examiner is advised 
that the verified stressors are the 
Veteran witnessing combat and non-combat 
casualties at the MP PW Camp in 1991, and 
the fact that he worked with FEMA in the 
aftermath of Hurricane Andrew.  

If the examiner determines that the 
Veteran has a psychiatric disorder other 
than PTSD, he or she should provide an 
opinion regarding whether such diagnosed 
disability is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) related to service.  

The examiner should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the AMC/RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the Veteran by the pertinent VA medical 
facility.

5.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case (SSOC) before 
returning the claim to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



